



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Poitras, 2013
    ONCA 281

DATE: 20130430

DOCKET: C55401

Juriansz, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dwight Poitras

Appellant

Dwight Poitras, in person

Scott Hutchison, duty counsel

Lucy Cecchetto, for the respondent

Heard and released orally: April 17, 2013

On appeal from the conviction entered on December 5, 2011
    and the sentence imposed on February 1, 2012 by Justice D. Rutherford of the
    Superior Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of uttering threats to cause bodily harm to Susanne
    Poitras and of uttering threats to burn, damage or destroy her property. He was
    sentenced to one month and three years probation.  He appeals his conviction
    and his sentence.

[2]

The evidence of threats came through Mrs. Poitras testimony and was
    supported by extensive audio recordings. We see no merit in the conviction
    appeal.

[3]

The sentence was fit.

[4]

Leave to appeal sentence is refused and the appeal is dismissed.

"R.G. Juriansz J.A."

"J. MacFarland J.A."

"S.E. Pepall J.A."


